UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of:May 2012 Commission File Number:001-35393 PRETIUM RESOURCES INC. (Name of registrant) 570 Granville Street, Suite 1600 Vancouver, British Columbia Canada V6C 3P1 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F £ Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Enclosed: Material Change Report 1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. #1600 – 570 Granville Street Vancouver, BCV6C 3P1 Item 2 Date of Material Change May 2, 2012 Item 3 News Release The news release dated May 2, 2012 was disseminated through Marketwire’s Canadian and U.S. timely Disclosure, plus United Kingdom, and filed on SEDAR on May 2, 2012. Item 4 Summary of Material Change The Company announced that it intends to file a preliminary prospectus supplement dated May 2, 2012 (the “Supplement”) to its short form base shelf prospectus dated March 19, 2012, in connection with a marketed offering of its common shares (the “Offering”). Item 5 Full Description of Material Change 5.1Full Description of Material Change The Company announced that intends to file the Supplement to its short form base shelf prospectus dated March 19, 2012, in connection with the Offering.The Supplement will be filed with the securities regulatory authorities in each of the provinces and territories of Canada except Quebec.The Supplement will also be filed with the U.S. Securities and Exchange Commission (“SEC”) as part of a registration statement on Form F-10 in accordance with the Multijurisdictional Disclosure System established between Canada and the United States. The Offering will be conducted through a syndicate of underwriters led by Scotia Capital Inc., and is expected to raise gross proceeds of approximately C$60 million.The Company will also grant the underwriters an over-allotment option to purchase up to that number of additional common shares equal to 15% of the common shares sold pursuant to the Offering.The option will be exercisable for a period of 30 days following closing. The net proceeds of the Offering will be used to fund ongoing exploration on the Company’s Brucejack project in northwestern British Columbia. 2 The Offering will be priced in the context of the market with the final terms of the Offering to be determined at the time of pricing.Closing of the Offering will be subject to a number of conditions, including approval of the Toronto Stock Exchange and the New York Stock Exchange. A copy of the Supplement and the short form base shelf prospectus may be obtained in Canada from Scotia Capital Inc. attention: Equity Capital Market (tel: 416-862-5837), Scotia Plaza, 66th Floor, 40 King Street West, M5W 2X6, Toronto, Ontario; or in the United States, attention: Equity Capital Markets (tel: 212-225-6853), 1 Liberty Plaza, 25th Floor, 165 Broadway, New York, NY, 10006. Forward Looking Statement This Press Release contains "forward-looking information" and "forward looking statements" within the meaning of applicable Canadian and United States securities legislation. Forward-looking information may include, but is not limited to, risks related to unsatisfactory results of due diligence, the ability to satisfy the conditions of closing of Offering and general economic conditions, our planned exploration and development activities, the adequacy of the Company's financial resources, the estimation of mineral resources, realization of mineral resource estimates, timing of development of the Company's Brucejack Project, costs and timing of future exploration, results of future exploration and drilling, production and processing estimates, capital and operating cost estimates, timelines and similar statements relating to the economic viability of the Brucejack Project, timing and receipt of approvals, consents and permits under applicable legislation, the Company's executive compensation approach and practice, and adequacy of financial resources. Wherever possible, words such as "plans", "expects", "projects", "assumes", "budget", "strategy", "scheduled", "estimates", "forecasts", "anticipates", "believes", "intends" and similar expressions or statements that certain actions, events or results "may", "could", "would", "might" or "will" be taken, occur or be achieved, or the negative forms of any of these terms and similar expressions, have been used to identify forward-looking statements and information. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking information to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance are not statements of historical fact and may be forward-looking information.Forward-looking information is subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward-looking information, including, without limitation, those risks identified in Pretivm's preliminary Prospectus dated February 24, 2012 filed on SEDAR at www.sedar.com and in the United States through EDGAR at the SEC’s website at www.sec.gov. Forward-looking information is based on the expectations and opinions of Pretivm's management on the date the statements are made. The assumptions used in the preparation of such statements, although considered reasonable at the time of preparation, may prove to be imprecise. We do not assume any obligation to update forward-looking information, whether as a result of new information, future events or otherwise, other than as required by applicable law. For the reasons set forth above, prospective investors should not place undue reliance on forward-looking information. Neither the TSX nor the NYSE has approved or disapproved of the information contained herein. 5.2 Disclosure for Restructuring Transactions Not applicable. 3 Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek, Chief Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 15th day of May, 2012 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 17, 2012 PRETIUM RESOURCES INC. By: /s/ Joseph J. Ovsenek Name: Joseph J. Ovsenek Title: Vice President, Chief Development Officer 5
